DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/648,030 filed on 08/10/2022.
Claims 1 and 8 have been amended; claims 1, 7 and 8 are independent claims.  Claims 1-8 have been examined and are pending in this application.
Examiner withdraws 112, 2nd rejections to claims 1-6 due to the claims amended by the applicant.
Examiner withdraws 101 rejections to claim 8 due to the claim amended by the applicant.
Applicant Arguments/Remarks, filed 08/10/2022, with respect to claims 1-8 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a verification apparatus including: an acquisition unit configured to acquire each of control data that causes artificial intelligence to function in an apparatus and learning data of the control data; and a verification unit configured to verify the acquired control data on the basis of the control data obtained as a result of performing learning with use of the acquired learning data, and on the basis of the acquired control data.

With examiner’s thorough search, the closest prior art is Iwanami et al., Pub. No.: US 2016/0066059.

Iwanami discloses a device includes a reception unit that receives a program accompanied by a main advertisement from a device, a processing unit that displays a program image on a display unit, and an engine that displays the main advertisement on the display unit. The engine transmits control information indicating a method of controlling displaying a related-advertisement to a sub-device that receives the related-advertisement related to the main advertisement from a server and displays the received related-advertisement.

However, none of Iwanami teaches or suggests, particularly: “A verification apparatus comprising: circuitry configured to function as: an acquisition unit configured to acquire each of control data that causes artificial intelligence to function in an apparatus and learning data of the control data; and a verification unit configured to verify the acquired control data on a basis of the control data obtained as a result of performing learning with use of the acquired learning data, and on a basis of the acquired control data.” The same reasoning applies to independent claims 7 and 8. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
09/07/2022